PER CURIAM.
This proceeding is before us pursuant to a stipulation between the Florida Judicial Qualifications Commission and The Honorable Gregory P. Holder, a judge of the Circuit Court for the Thirteenth Judicial Circuit, recommending that the charges against Judge Holder for alleged violations of Canons 1 and 2 of the Code of Judicial Conduct be dismissed. We have jurisdiction. Art. V, § 12, Fla. Const.. In accordance with the stipulation, which we hereby approve, the Notice of Formal Charges filed in this case is hereby dismissed.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS, and QUINCE, JJ., concur.